842 F.2d 1289Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry F. ADKINS, Petitioner-Appellant,v.Nathan A. RICE;  Lacy Thornburg, Attorney General of theState of North Carolina, Respondents-Appellees.
No. 87-7705.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1988.Decided March 8, 1988.

Henry F. Adkins, appellant pro se.
Barry Steven McNeill, Assistant Attorney General, for appellees.
Before SPROUSE, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Henry F. Adkins noted this appeal outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1).  The court advised Adkins that an extension might be granted if he could establish excusable neglect or good cause.  Adkins moved for an extension of the appeal period within the additional period provided by the district court.  Fed.R.App.P. 4(a)(5).  He stated that because of a mental and nervous condition, he had been unable to cope with legal and normal activities.


2
We find that the district court carefully considered Adkins' motion and did not abuse its discretion in finding that Adkins failed to establish excusable neglect or good cause.  We agree that Adkins' allegations are conclusory and unsupported and that being unable to cope will not be a basis for an extension.  On appeal Adkins argues that he should be given special exception from the procedural rules because he is acting pro se.  We do not agree.   Birl v. Estelle, 660 F.2d 592, 593 (5th Cir.1981).  We therefore deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
DISMISSED.